                      Case 1:20-mj-00501-AWA Document 1 Filed 06/08/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                                                                                           6/8/2020
                                                      Western District
                                                   __________ District of
                                                                       of Texas
                                                                          __________

                  United States of America                           )
                             v.                                      )
             CYRIL LAURENCE LARTIGUE
                                                                     )      Case No.
                                                                     )                 1:20-MJ-501-AWA
                                                                     )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 30, 2020                  in the county of                Travis            in the
     Western           District of            Texas              , the defendant(s) violated:

            Code Section                                                       Offense Description
26 U.S.C. Section 5861(d)                         Possession of a firearm (destructive device) which is not registered to the
                                                  defendant in the National Friearms Registration and Transfer Record.




         This criminal complaint is based on these facts:
          See attached Affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                                /s/ Reynaldo Alatorre
                                                                                                Complainant’s signature

                                                                                    Reynaldo Alatorre Jr., ATF Special Agent
                                                                                                 Printed name and title

Sworn to me by telephone under Rule 4.1 of the Federal Rules of Criminal Procedure.


Date:             06/08/2020
                                                                                                   Judge’s signature

City and state:                          Austin, Texas                         Andrew W. Austin, United States Magistrate Judge
                                                                                                 Printed name and title



        Print                        Save As...                   Attach                                                  Reset
